Citation Nr: 1627928	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  04-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 8, 2002 for the grant of service connection posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1962 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for PTSD and assigned a 50 percent evaluation effective August 16, 2005.  Subsequently, the RO granted an earlier effective date of July 20, 2004 in September 2014, and then granted an earlier effective date of February 8, 2002 in January 2015.


FINDING OF FACT

On June 28, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

By correspondence dated June 28, 2016, the appellant provided formal notice that he wished to withdraw the appeal of the effective date for the grant of service connection for PTSD.  Thus, the appellant has withdrawn the appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an earlier effective date for the grant of PTSD is dismissed.





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


